Citation Nr: 1435467	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-27 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2011, April 2011, and November 2011 of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The January 2011 decision denied the claim for service connection for peripheral neuropathy of the bilateral lower extremities; the April 2011 decision denied a compensable rating for bilateral hearing loss; and the November 2011 decision denied entitlement to residuals of a head injury.  

The Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the Veteran's file. 

The issues of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities and for a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was struck in the head by a tow bar in October 1964.

2.  The Veteran has been diagnosed as suffering from a traumatic brain injury and left ear otalgia that are related to his in-service injury.  

CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's service treatment records show that he was struck on the right side of his face by a spring load tongue in October 1964.  He suffered a hematoma on his face, and complained of pain in his left ear and jaw.  At his September 2011 examination, the Veteran stated that he was briefly knocked unconscious.  The in-service incurrence criterion is met.  

To determine the residuals of this injury, the Veteran underwent various VA examinations in September 2011 and October 2011.  At his September 2011 audio examination, the Veteran was diagnosed as suffering from left ear otalgia; no etiology was provided.  At a September 2011 dental examination, he was diagnosed as suffering from "trauma to left jaw."  At a September 2011 examination, he was diagnosed as suffering from "traumatic brain injury, status post loss of consciousness and pain and discomfort to left side of face and ear."  At a separate examination in October 2011, the examiner diagnosed the Veteran as suffering from "a mild head injury."

In a June 2012 letter, G.S.G., MD, wrote that the Veteran currently suffers from intermittent left ear otalgia.  He stated that the Veteran also has tenderness on the left side of the jaw.  He stated that it is at least as likely as not that these disabilities are related to his in-service injury.  

Heretofore, the RO has seemingly denied the Veteran's claim because his residuals are slight.  While that may be a reason to assign a lower disability rating, it is not a reason to deny service connection.  As the evidence shows that the Veteran currently suffers from residual disabilities related to his in-service head injury, service connection for residuals of a head injury is warranted.  


ORDER

Entitlement to service connection for residuals of a head injury is granted.  


REMAND

The Veteran's remaining claims must be remanded.  

The RO has denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as a September 2011 VA examination concluded that this disability is secondary to the Veteran's diabetes, a non-service connected disability.  

There are two problems with this finding.  First, at his May 2013 hearing, the Veteran stated that he is no longer diagnosed as suffering from diabetes.  He contends that it is impossible for his neuropathy to be secondary to a disability he no longer has. 

Second, the Veteran contends that his peripheral neuropathy is related to in-service chemical exposure he had as an aircraft mechanic.  Private medical evidence supports this contention.  In an October 2010 letter, J.G.R., DPM, stated that the Veteran suffers from bilateral neuropathy in his lower extremities.  She stated that though this is possibly related to his diabetes, he was suffering from such symptoms prior to his diabetes diagnosis.  She stated that "it is as likely as not that neuropathy is caused as a result of military specialty, chemical exposure."  

Dr. J.G.R.'s letter is too speculative to serve as the requisite nexus opinion, as she did not identify which chemicals the Veteran was exposed to that would cause his current disability.  Further development is warranted.  

As to the Veteran's bilateral hearing loss, it has now been three years since his last examination.  At his May 2013 hearing, the Veteran stated that his hearing has worsened since he was last examined.  Given the passage of time and the Veteran's statements, a new examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from the Veteran, obtain any private medical treatment records for his peripheral neuropathy of the bilateral lower extremities and bilateral hearing loss.  Notify the Veteran that, in lieu of his providing releases for VA to obtain this information, he may submit such records directly.  

2.  Determine what chemicals the Veteran could have been exposed to during his active service as an aircraft mechanic.  Contact the U.S. Army and Joint Services Records Research Center (JSRRC), the National Archives and Records Administration (NARA), the Center for Unit Records Research (CURR), or any other agency or group that may have relevant information.  All attempts to obtain this information must be documented in the Veteran's claims file.  If no such records are available, then a formal finding of unavailability must be made on the record.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed peripheral neuropathy.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's peripheral neuropathy of the bilateral lower extremities is related to his active service.  The examiner must also state whether his peripheral neuropathy is related to his claimed in-service chemical exposure, including any information gleaned from the JSRRC or any other source.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA audio examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  The examiner must also describe the functional effects of the Veteran's service-connected hearing loss.

5.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


